DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14.15 isfare rejected under 35 U.S.C. 103 as being unpatentable over Winaert US
20190033461 A1 in view of BERLOW US 20190195691 A1.
Regarding claims 14,15 Wingert teaches
14. A method of reconstructing a depth image, the method comprising:
Emitting, by a laser device, laser light in a depth sensing mode, ([0012])
Operating , by a controller in a depth sensing mode, a time of flight detector and the laser device(collecting TOF data[0011])

Detecting, in depth sensing mode , depth data[0038] of an object in a scene by receiving first detection light reflected from the object by a time-of-flight detector(104)(combination of 114, 116,118 which is called 104 [0037]) in the depth sensing mode,

wherein the depth data is descriptive of a distance to the object in the scene, [0038] emitting light in a surface polarization sensing mode, [0012]

operating , by the controller in the surface polarization mode, the time of flight detector [0038] detecting, in the surface polarization sensing mode, polarization data of the object in the scene by receiving the second detection light by the time-of-flight detector(plurality of detectors 114,116,118 which is called 104) in the surface polarization sensing mode, [0039]

wherein the polarization data is descriptive of a polarization of the second detection light, [0039] reconstructing the depth image of the scene based on the depth data and the polarization data.
[0011]

IT IS important to note that art by Wingert collects the data in polarized mode with different polarization point cloud to create the polarization map of the surface, but is silent how the different polarization point clouds are obtained
Although does not teach BERLOW teaches
Emitting polarized light[0012]

Wherein the second detection light is generated by rotating , by the polarization rotator, a plance of polarized light comprised by received light reflected from the object surface in the polarization sensing mode,

by rotating a plane of polarized light comprised by received light reflected from the object in the surface polarization sensing mode, [0017-0018]

Also Applicants argument regarding the using different detectors for tof and polarization is not persuasive as Berlow explicitly teaches using polarization sensitive detectors.[0033]
wherein the combination of the controller, the time-of-flight detector, the laser device, and the optical unit comprising the polarization rotator are configured to collectively operate in multiple modes of operation, the modes of operation including the depth sensing mode and the surface polarization sensing mode.[0034](abstract)

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wingert with teaching by Berlow in order to collect different polarization images with different polarization as required in Wingert [0011].

15. A computer program product comprising code stored on at least one memory device, wherein the code, when executed by a processing device, is configured to cause the processing device to carry out the method according to claim 14.(implicit)

Allowable Subject Matter
Claim 1-13, 16,20-23 allowed.
The following is an examiner’s statement of reasons for allowance: Closest available prior art does not teach or render obvious the combination of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645